Citation Nr: 1235314	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss, to include on a secondary basis.

2.  Entitlement to an increased rating for residuals of a pituitary adenoma resection, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a disability manifested by memory loss, and a claim for an increased rating for residuals of a pituitary adenoma resection.  When this case was previously before the Board in September 2011, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board.

In its September 2011 determination, the Board also denied the Veteran's claim for an initial evaluation in excess of 50 percent for migraine headaches.  This decision, accordingly, is limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  Service connection is in effect for migraine headaches, rated as 50 percent disabling, and for residuals of a pituitary adenoma resection, rated as 10 percent disabling.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a disability manifested by memory loss that is related to service, or that is etiologically related to, or chronically aggravated by, her service-connected migraine headaches, to include medication taken for this disability.

3.  The only residual of the Veteran's pituitary adenoma resection is galactorrhea.


CONCLUSIONS OF LAW

1.  A disability manifested by memory loss was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or chronically aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).

2.  The criteria for an evaluation in excess of 10 percent for residuals of a pituitary adenoma resection have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7900, 7916 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters June and October 2008, issued prior to the rating decision on appeal, and in letters dated March 2009 and September 2011, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters, as well as a March 2008 letter, provided the requisite information pertaining to a claim for an increased rating.  Each of these letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private medical records, the reports of VA examinations, and the testimony of the Veteran at a hearing before the undersigned at the RO.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and an opinion regarding the etiology of the Veteran's memory loss has been obtained.  The VA opinion was rendered by a medical professional who reviewed the claims folder, clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As noted, a VA clinical examination with respect to the increased rating issue on appeal has been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. 303, 312.  As noted below, the Board finds that the VA clinical examination obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (Court) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Veteran has been granted service connection for migraine headaches, evaluated as 50 percent disabling, and for residuals of a pituitary adenoma resection, evaluated as 10 percent disabling.

The evidence supporting the Veteran's claim includes her statements and some of the evidence of record.  The Veteran submitted her claim for service connection for memory loss in February 2008.  She alleged she has memory loss from all the medicines she had been prescribed.  In a June 2008 statement, she asserted her memory loss was caused by Topamax.  

Private medical records disclose the Veteran was seen for complaints of headaches in September 2008.  She reported she had problems with memory.  It was noted she was taking Topamax.  

The evidence against the Veteran's claim includes the service treatment records and the post-service findings of record.  

Although the primary argument raised by the Veteran is that she has memory loss related to her use of Topamax, the Board points out that the service treatment records are negative for complaints or findings any memory problems.  

Private medical records reflect Topamax was prescribed for the Veteran for periods of time from 2005 to 2009.  There is no indication in these records of any complaints concerning memory loss.

The Veteran was afforded a VA examination to evaluate her claimed memory loss in October 2011.  The examiner noted she reviewed the claims folder and VA medical records.  The Veteran stated she took Topamax for headaches and alleged she had memory problems on it.  She noted a different medication had been prescribed and she was completely off Topamax the previous month.  She asserted she was noticing speech, writing and memory problems on Topamax.  She added her memory problems had improved.  The Veteran also indicated she was forgetting to lock the back of the mailbox, but this had not occurred for at least a year.  She also indicated she left the garage door up when she left for work, most recently in 2009.  She maintained in 2009, she became disoriented with driving and someone had to get her.  She observed she has to write everything down to remember things.  She related her writing was off with Topamax.  

The examiner noted the Veteran did well on SLUMS and received a 27/30, which was in the normal range.  She stated the Veteran easily remembered names and dates throughout the evaluation, and denied any significant memory problems now.  The Veteran reported she was careful to write everything down, but the examiner indicated this would be considered to be behavior in the average range.  On mental status evaluation, the Veteran's memory was within normal limits.  No psychiatric diagnosis was offered.  

The VA examiner opined it was less likely than not that the Veteran has memory loss disability.  She observed the Veteran performed in the normal range on SLUMS.  While the Veteran reported she experienced issues related to memory loss in 2009, such issues had resolved.  The examiner also concluded the Veteran's previous memory issues were at least as likely as not related to her treatment for her service-connected migraine headaches.  The Veteran reported her initial problems with memory issues were related to her initial use of Topamax, but those issues had resolved in spite of her continued use of it.  The examiner reiterated that the Veteran's memory issues had resolved and noted she did well at work.  She asserted that the Veteran's memory issues were less likely as not thought to have been chronically worsened by her service-connected migraine headaches, as she continued to experience migraines, but her memory problems had resolved.  The examiner added that the Veteran's memory issues were also less likely as not thought to be otherwise related to her service, as they only occurred in 2009 for a period of time and had resolved.

The Board acknowledges the Veteran's assertions that she has memory loss related to the medication she took for her service-connected migraine headaches.  However, as a lay person, she is not competent to diagnose memory loss, or render an opinion as to its cause or etiology, as that requires medical expertise which she is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact she has a memory loss, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render her opinions on medical diagnosis or causation competent.  

As noted above, there is only one instance in the available medical records when the Veteran claimed to have problems with her memory.  The private medical records from 2005 to 2007 reflect treatment for her headaches and that Topamax was prescribed.  The fact remains these records fail to show the Veteran ever reported memory problems. The Board finds, therefore, that the Veteran's allegations regarding her memory loss are not credible.  The evidence fails to establish the Veteran has a chronic memory loss.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of her claimed memory loss.  She has not provided any clinical evidence to support this claim.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a disability manifested by memory loss.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hyperpituitarism (prolactin secreting pituitary dysfunction) will be evaluated as malignant or benign neoplasm as appropriate.  38 C.F.R. § 4.119, Diagnostic Code 7916.

A 100 percent evaluation is assignable for hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  A 60 percent evaluation may be assigned for emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  A 30 percent evaluation is assignable for tachycardia, tremor, and increased pulse pressure or blood pressure.  A 10 percent evaluation may be assigned for tachycardia, which may be intermittent, and tremor, or, continuous medication required for control.  38 C.F.R. § 4.119, Diagnostic Code 7900.

When examined by the VA in October 2008, the Veteran reported her only symptom related to the adenoma resection was galactorrhea.  An examination revealed that blood pressure was 100/68, 102/68 and 100/68.  Bradycardia was not present, and heart size and rhythm were normal.  Prolactin was normal.  The diagnosis was status post pituitary adenoma resection.  The examiner indicated the only complication was galactorrhea.  

The Veteran was afforded a VA gynecological examination in November 2008.  She reported persistent galactorrhea and breast discomfort.  An examination demonstrated bilateral galactorrhea and breast engorgement.  

Private medical records disclose that prolactin was normal in September 2008.

The Veteran was afforded a VA examination for endocrine disease in October 2011.  The diagnosis was pituitary adenoma.  The examiner noted the Veteran did not have any other endocrine condition.  The Veteran did not have any residual conditions or complications.  The examiner stated the claims folder was reviewed and a funduscopic examination was normal.  The optic nerve was normal.  He commented no residuals thought to be reasonably medically possible of a pituitary adenoma were identified.  

The Board concedes the Veteran is competent to report symptoms she experiences, such as galactorrhea, and the Board finds her to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that the residuals of a pituitary adenoma resection have increased in severity, so as to warrant a rating in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of the residuals of her pituitary adenoma resection.

The Board has also considered whether the Veteran's service-connected residuals of a pituitary adenoma resection present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

III.  Total Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the record does not reflect, and the Veteran has not asserted, that she is unemployable due to the disability at issue.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a disability manifested by memory loss, to include on a secondary basis, is denied.

An increased rating for residuals of a pituitary adenoma resection is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


